CLARKSON, BARNHILL, and SEAWELL, JJ., dissent.
This was an application for writ of mandamus by certain citizens and taxpayers of Leicester School District to compel the board of education and the board of county commissioners of Buncombe County to provide adequate school building and equipment in said school district, and to compel the levy of an ad valorem tax on all property in the county sufficient to provide funds for the construction and equipment of said building. It is alleged that the present building is inadequate, out of repair, and unsafe from the standpoint of fire protection, and that a school building to contain twenty-four or more rooms, properly equipped, is necessary. It is also alleged that some five hundred school children of said district are being taught on the first floor of said building and in smaller buildings in and around the school grounds, while two hundred high school and other pupils are transported fourteen miles to another school, and that the defendants have failed and refused to provide for the construction and equipment of adequate school buildings for said district.
The defendants demurred ore tenus, on the ground that the petitioners *Page 91 
do not have a clear legal right to mandamus in this case, that petitioners have adequate legal remedy, and that the duties alleged in the complaint are in the discretion of defendants.
The following judgment was rendered: "Upon a careful study and consideration of the pleadings, the oral arguments of counsel, the briefs filed and authorities cited, the court being of opinion that the complaint does not state such a cause of action as would at the present status of the proceedings entitle plaintiffs to a remedy by mandamus, it is therefore considered and adjudged that the said demurrer ore tenus be and it is sustained."
Plaintiffs appealed.
It has been established by the decisions of this Court that mandamus is available against a board of county commissioners, as well as a county board of education, to compel the performance of a ministerial duty obligatory upon the board. But those seeking the writ must have a clear legal right to demand it, and the board must be under a legal obligation to perform the act sought to be required. Rollins v. Rogers, 204 N.C. 308,168 S.E. 206; John v. Allen, 207 N.C. 520, 177 S.E. 634. The writ will not be issued to enforce an alleged right which is in doubt. Hayes v.Benton, 193 N.C. 379, 137 S.E. 169; Cody v. Barrett, 200 N.C. 43,156 S.E. 146; Powers v. Asheville, 203 N.C. 2, 164 S.E. 324. "The function of the writ is to compel the performance of a ministerial duty  — not to establish a legal right, but to enforce one which has been established. The right sought to be enforced must be clear and complete."Wilkinson v. Board of Education, 199 N.C. 669, 155 S.E. 562.
Likewise, the court may not be called upon to issue the writ of mandamus
to require public officials to perform an act otherwise than in accordance with the procedure therefor established by law. The statutes now in force prescribe the procedure by which the construction of adequate school buildings and the levy of tax therefor may be authorized, that is, by the filing by the board of education of a "capital outlay" budget, as well as an "operating" budget, with the proper taxing authorities, and, upon approval, submission to the State School Commission when proceeding under ch. 394, Public Laws 1937. This is required to be done in June each year, in time for the inclusion of the necessary outlay in the computation and levy of ad valorem taxes. Ch. 394, Acts 1937; Board of Education v. Boardof Commissioners, 178 N.C. 305, *Page 92 100 S.E. 698; Cody v. Barrett, supra. The Court cannot now determine that this course will not be pursued at the proper time by the defendants, and adequate provision made to supply the needs of the school district. 38 C.J., 581. The court below ruled "that the complaint does not state such a cause of action as would at the present status of the proceedings entitle plaintiffs to the remedy by mandamus." The application for the writ of mandamus was presented to the court at January Term, 1938, and the judgment appealed from was rendered at that time. On the record before us, we think the ruling of the judge below must be upheld.
While school buildings and their proper equipment are declared by statute to be necessary for the maintenance of the six months' school term, it is provided that the county commissioners shall be given reasonable time to supply the funds found upon investigation to be necessary (C. S., 5467), and it is further provided that "the board (of education) shall not be authorized to invest any money in any new house that is not built in accordance with plans approved by the State Superintendent, nor for more money than is made available for its erection." C. S., 5468.
If it appeared that the building was necessary and that the board of education and the board of commissioners of Buncombe County, at the proper time and in accord with the procedure prescribed by law, had refused to take any action, and that the desired result could be accomplished by means presently available to these defendants, a different question would be presented. If the defendants are proceeding in the most expeditious manner, in good faith, to supply the needs of the school, the present status would not present a case for the interference of the courts. Whether, under the circumstances, as stated in the argument, it would be wiser to repair the present building or construct a new one, becomes a matter for the exercise of sound judgment on the part of the local authorities who are charged with responsibility to provide adequate facilities for public education in this district.
To this end, the plaintiffs should not be precluded from further proceeding in the matter, if the circumstances should appear to warrant renewal of the application for the exercise of the mandatory power of the court.
As thus modified, the judgment of the court below is
Affirmed.
CLARKSON, BARNHILL, and SEAWELL, JJ., dissent. *Page 93